Title: William W. Hening to Thomas Jefferson, 1 April 1815
From: Hening, William Waller
To: Jefferson, Thomas


          Dear Sir,  Richmond 1st April 1815
          I have this moment placed in the hands of the stage-driver from this to Charlottesville, your M.S. laws of Virginia, and paid him not only his price, for transportation, but that of the driver who succeeds him, at Tinsley’s, in Goochland:—They are made up in three parcels, each parcel securely packed, under three courses of strong wrapping paper, which, by being more elastic, the driver supposed would render them less liable to injury, than by being placed in a box:—He has promised to cary carry them in the inner box of the stage, and thinks that from the manner they were put up, it is impossible they can be injured.—
          Measures are now in a train, by the representative of the late Mr Pleasants, to complete the publication of the Statutes at Large, with all possible expedition.—As soon as I come down to the Sessions acts of 1771 1769, from which date my own collection is complete, I will advise you, and will either send your 5th Volume to Monticello, or to the City of Washington as shall be most agreeable to yourself.
          I am respy yrsWm W: Hening
         